Case 1:21-cv-03030-MKB-TAM Document1 Filed 05/27/21 Page 1 of 3 PagelD #: 1

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

 

SANOPHIA STOKES, Docket No.:
Plaintiff, NOTICE OF REMOVAL
-against-
TARGET CORPORATION,
Defendant.

 

 

TO THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NEW YORK:

Defendant, Target Corporation (hereinafter “Target”), for the removal of this action from
the Supreme Court of the State of New York, County of Kings, to the United States District
Court for the Eastern District of New York, respectfully shows this Honorable Court:

FIRST: Target Corporation is a defendant in a civil action brought in the Supreme Court
of the State of New York, County of Kings, entitled:

SUPREME COURT OF THE STATE OF NEW YORK

 

COUNTY OF KINGS
SANOPHIA STOKES, Index No.: 509618/2021
Plaintiff,
-against-
TARGET CORPORATION,
Defendant.

 

 

5950651-1
Case 1:21-cv-03030-MKB-TAM Document1 Filed 05/27/21 Page 2 of 3 PagelD #: 2

SECOND: A copy of the Summons and Verified Complaint in this action is annexed
hereto as Exhibit “A”. Target removed this matter prior to serving any responsive pleadings.
These exhibits constitute all pleadings and orders served upon any party in this action.

THIRD: The Summons and Verified Complaint were served on Target via Secretary of
State on May 6, 2021, and therefore less than thirty (30) days have passed since receipt of the
Summons and Verified Complaint.

FOURTH: Plaintiff's Verified Complaint alleges that Plaintiff was damaged in an
amount exceeding $75,000.00. See Exhibit A, 7 35. Accordingly, it is clear that the amount of
controversy in this matter exceeds $75,000.00, exclusive of interests and costs.

FIFTH: This action is one over which this Court has original jurisdiction under the
provisions of Title 28, United States Code, Section 1332, and is one which may be removed to
this Court by Target, pursuant to the provisions of Title 28 United States Code, Section 1441.
Specifically, this action may be removed because it is a civil action brought in a Supreme Court
of the State of New York, by a citizen of the state of New York, against a foreign corporation
whose principal place of business is outside of the State of New York with the amount in

controversy exceeding the sum or value of $75,000.00, exclusive of interest and costs.

[Remainder of Page Intentionally Left Blank]

5950651-1
Case 1:21-cv-03030-MKB-TAM Document1 Filed 05/27/21 Page 3 of 3 PagelD #: 3

WHEREFORE, the defendant, Target Corporation prays that the above action now

pending against it in the Supreme Court of the State of New York, County of Kings, be removed

from there to this Court.

Dated: New York, New York
May 27, 2021

TO: Dean N. Liakas, Esq.
LIAKAS LAW, PC
Attorneys for Plaintiff
SANOPHIA STOKES
65 Broadway, 13th Floor
New York, NY, 10006

5950651-1

CONNELL FOLEY LLP

 

Attorneys for the Defendant
TARGET CORPORATION
888 Seventh Avenue, 9th Floor
New York, New York 10106
(212) 307-3700
